Exhibit 10.11

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of November 20, 2018, by and among CuriosityStream Inc., a Delaware
corporation (together with any successor entity thereto, the “Company”), and
Stifel, Nicolaus & Company, Incorporated, a Missouri corporation (“Stifel”), in
its capacity as the initial purchaser/placement agent and in its capacity as a
purchaser of the Company’s Series A Convertible Preferred Stock, $0.01 par value
per share (“Preferred Stock”), for the benefit of Stifel, the purchasers
(“Participants”) of shares of Preferred Stock, in the private offering by the
Company of the Preferred Stock, and the direct and indirect transferees of
Stifel and each of the Participants. The shares of Preferred Stock are
convertible into shares of the Company’s Class A common stock, $0.01 par value
per share (“Class A Common Stock”), pursuant to the terms set forth in the
Certificate of Designations for the Preferred Stock (the “Certificate of
Designations”).

 

This Agreement is made pursuant to the Purchase/Placement Agreement (the
“Purchase/Placement Agreement”), dated as of November 15, 2018, between the
Company and Stifel in connection with the purchase and sale or placement of an
aggregate of 14,500,000 shares of Preferred Stock (plus up to an additional
2,175,000 shares of Preferred Stock that Stifel has the option to purchase or
place to cover additional allotments, if any), including the purchase by Stifel
of up to 125,000 shares of Preferred Stock for its own account. In order to
induce Stifel to enter into the Purchase/Placement Agreement, the Company has
agreed to provide the registration rights provided for in this Agreement to
Stifel, the Participants and their respective direct and indirect transferees.
The execution of this Agreement is a condition to the closing of the
transactions contemplated by the Purchase/Placement Agreement.

 

The parties hereto hereby agree as follows:

 

1. Definitions

 

As used in this Agreement, the following terms shall have the following
meanings:

 

Accredited Investor Shares: The Preferred Stock initially sold by the Company to
“accredited investors” (within the meaning of Rule 501(a) promulgated under the
Securities Act) as Participants.

 

Affiliate: As to any specified Person, as defined in Rule 12b-2 under the
Exchange Act.

 

Agreement: As defined in the preamble.

 

Board of Directors: As defined in Section 2(a)(iv) hereof.

 

Business Day: With respect to any act to be performed hereunder, each Monday,
Tuesday, Wednesday, Thursday and Friday that is not a day on which banking
institutions in New York, New York or other applicable places where such act is
to occur are authorized or obligated by applicable law, regulation or executive
order to close.

 

Bylaws: The Amended and Restated Bylaws of the Company, adopted as of the date
hereof, as amended from time to time.

 

Certificate of Designations: As defined in the preamble.

 

Class A Common Stock: As defined in the preamble.

 

Closing Date: November 20, 2018 or such other time or such other date as Stifel
and the Company may agree.

 

Commission: The U.S. Securities and Exchange Commission.

 

Company: As defined in the preamble.

 

Company Charter: The Company’s amended and restated certificate of
incorporation, as amended from time to time.

 

Controlling Person: As defined in Section 6(a) hereof.

 

1

 

  

Effectiveness Deadline: As defined in Section 2(a) hereof.

 

End of Suspension Notice: As defined in Section 5(b) hereof.

 

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated by the Commission pursuant thereto.

 

Extension Proposal: As defined in Section 2(a)(ii)(B) hereof.

 

Filing Deadline: As defined in Section 2(a)(i) hereof.

 

FINRA: The Financial Industry Regulatory Authority, Inc.

 

Holder: Each record owner of any Preferred Stock or Registrable Shares from time
to time, including Stifel and its Affiliates to the extent Stifel or any such
Affiliate holds any Preferred Stock or Registrable Shares.

 

Indemnified Party: As defined in Section 6(c) hereof.

 

Indemnifying Party: As defined in Section 6(c) hereof.

 

IPO: As defined in Section 2(b)(ii) hereof.

 

IPO Registration Statement: As defined in Section 2(b) hereof.

 

Issuer Free Writing Prospectus: As defined in Section 2(d) hereof.

 

JOBS Act: The Jumpstart Our Business Startups Act of 2012, as amended, and the
rules and regulations promulgated by the Commission thereunder.

 

Liabilities: As defined in Section 6(a) hereof.

 

Marketed Shelf Takedown: As defined in Section 2(a)(ii) hereof.

 

National Securities Exchange: The New York Stock Exchange, The NYSE American
Stock Exchange, Nasdaq Global Market or any similar national securities
exchange.

 

Participants: As defined in the preamble.

 

Person: An individual, partnership, corporation, limited liability company,
trust, unincorporated organization, government or agency or political
subdivision thereof, or any other legal entity.

 

Preferred Stock: As defined in the preamble.

 

Proceeding: An action (including a class action), claim, suit or proceeding
(including without limitation, an investigation or partial proceeding, such as a
deposition), whether commenced or, to the knowledge of the Person subject
thereto, threatened.

 

Prospectus: The prospectus included in any Registration Statement, including any
preliminary prospectus at the applicable “time of sale” within the meaning of
Rule 159 under the Securities Act and all other amendments and supplements to
any such prospectus, including post-effective amendments, and all material
incorporated by reference or deemed to be incorporated by reference, if any, in
such prospectus.

 

Purchase/Placement Agreement: As defined in the preamble.

 

Purchaser Indemnitee: As defined in Section 6(a) hereof.

 



2

 

 

Registrable Shares: The shares of Class A Common Stock issuable upon conversion
of the Rule 144A Shares, the Accredited Investor Shares, the Stifel Purchased
Shares and the Regulation S Shares, upon original issuance thereof pursuant to
the terms and conditions of the Purchase/Placement Agreement and at all times
subsequent thereto, including upon the transfer thereof by the original holder
or any subsequent holder (excluding any transfer under clauses (i), (ii) or
(iii) below), and any shares or other securities issued in respect of such
Registrable Shares by reason of or in connection with any stock dividend, stock
distribution, stock split, purchase in any rights offering or in connection with
any exchange, conversion or replacement of such Registrable Shares or any
combination of shares, recapitalization, merger or consolidation, or any other
equity securities of the Company issued pursuant to any other pro rata
distribution with respect to the Class A Common Stock, until, in the case of any
such securities, the earliest to occur of (i) the date on which the resale of
such security has been registered pursuant to the Securities Act and it has been
disposed of in accordance with the Registration Statement relating to it,
(ii) the date on which such securities either have been transferred pursuant to
Rule 144 (or any similar provision then in effect) or are freely saleable,
without condition pursuant to Rule 144, including any current public information
requirements, and are listed for trading on a National Securities Exchange, or
(iii) the date on which such securities are sold to the Company.

 

Registration Expenses: Any and all fees and expenses incident to the performance
of or compliance with this Agreement, including, without limitation: (i) all
Commission, securities exchange, FINRA or other registration, listing, inclusion
and filing fees; (ii) all fees and expenses incurred in connection with
compliance with international, federal or state securities or blue sky laws
(including, without limitation, any registration, listing and filing fees and
reasonable fees and disbursements of counsel in connection with blue sky
qualification of any of the Registrable Shares and the preparation of a blue sky
memorandum and compliance with the rules of FINRA); (iii) all expenses in
preparing or assisting in preparing, word processing, duplicating, printing,
delivering and distributing any Registration Statement, any Prospectus, any
amendments or supplements thereto, any underwriting agreements, securities sales
agreements, certificates and any other documents relating to the performance
under and compliance with this Agreement; (iv) all fees and expenses incurred in
connection with the listing or inclusion of any of the Registrable Shares on any
securities exchange pursuant to Section 4(m) of this Agreement; (v) the fees and
disbursements of counsel for the Company and of the independent registered
public accounting firm of the Company (including, without limitation, the
expenses of any special audit and “cold comfort” letters required by or incident
to the performance of this Agreement); (vi) reasonable and documented fees and
disbursements of one counsel to the Holders reasonably acceptable to the Company
and Stifel, with respect to a review of the Registration Statement and other
offering arrangements for the Holders (such counsel, “Review Counsel”) in an
amount not to exceed $100,000 with respect to any Registration Statement or firm
commitment underwriting; and (vii) any fees and disbursements customarily paid
in issues and sales of securities (including the fees and expenses of any
experts retained by the Company in connection with any Registration Statement);
provided, however, that Registration Expenses shall exclude brokers’ or
underwriters’ discounts and commissions, if any, all transfer taxes and transfer
fees relating to the sale or disposition of Registrable Shares by a Holder, and
the fees and expenses of counsel to any Holder other than the fees and expenses
of Review Counsel.

 

Registration Statement: Any registration statement of the Company filed or
confidentially submitted with the Commission under the Securities Act that
covers the resale of Registrable Shares pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto and all material incorporated by reference or
deemed to be incorporated by reference, if any, in such registration statement.

 

Regulation S: Regulation S (Rules 901-905) promulgated by the Commission under
the Securities Act, as such rules may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission as a replacement
thereto having substantially the same effect as such regulation.

 

Regulation S Shares: The Preferred Stock initially resold by Stifel pursuant to
the Purchase/Placement Agreement to “non-U.S. persons” (in accordance with
Regulation S) in an “offshore transaction” (in accordance with Regulation S).

 

Review Counsel: As defined in paragraph (vi) of the definition for Registration
Expenses.

 

3

 

 

Rule 144A Shares: The Preferred Stock initially resold by Stifel pursuant to the
Purchase/Placement Agreement to “qualified institutional buyers” (as such term
is defined in Rule 144A).

 

Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder. Any reference to a “Rule”
number herein, unless otherwise specified, shall be a reference to such Rule
number promulgated by the Commission pursuant to the Securities Act, as such
rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.

 

Shelf Registration Statement: As defined in Section 2(a)(i) hereof.

 

Shelf Supplement: As defined in Section 2(a)(ii) hereof.

 

Shelf Takedown: As defined in Section 2(a)(ii) hereof.

 

Shelf Takedown Notice: As defined in Section 2(a)(ii) hereof.

 

Special Meeting: As defined in Section 2(a)(ii) hereof.

 

Stifel: As defined in the preamble.

 

Stifel Purchased Shares: The Preferred Stock initially purchased by Stifel
pursuant to the Purchase/Placement Agreement.

 

Suspension Event: As defined in Section 5(b) hereof.

 

Suspension Notice: As defined in Section 5(b) hereof.

 

Underwritten Offering: A sale of securities of the Company to an underwriter or
underwriters for re-offering to the public.

 

Voting Shares: The following capital stock of the Company, collectively: (i) the
outstanding shares of Class A Common Stock issued upon conversion of the
Preferred Stock, and (ii) the outstanding shares of the Preferred Stock, voting
on an “as converted” basis as if such shares of Preferred Stock were converted
into shares of Class A Common Stock at the then current Conversion Rate (as
defined in the Certificate of Designation).

 

2.Registration Rights

 

(a) Mandatory Shelf Registration and Listing.

 

(i) Registration and Listing. As set forth in Section 4 hereof, the Company
agrees to file with the Commission on or before the first to occur of (i) the
60th day following the closing date of its IPO pursuant to the IPO Registration
Statement and (ii) November 20, 2019 (the “Filing Deadline”) a shelf
Registration Statement on Form S-1, or such other form under the Securities Act
then available to the Company, providing for the resale of any Registrable
Shares pursuant to Rule 415, from time to time, by the Holders (a “Shelf
Registration Statement”). Subject to Section 2(b)(iii) hereof, the Company
agrees to use its commercially reasonable efforts to cause such Shelf
Registration Statement to be declared effective by the Commission on or before
the date that is six months following the Filing Deadline (the “Effectiveness
Deadline”). Subject to Section 2(c) hereof, the Company agrees to cause the
Registrable Shares to be listed on a National Securities Exchange by the
Effectiveness Deadline. Any Shelf Registration Statement shall provide for the
resale from time to time, and pursuant to any method or combination of methods
legally available (including, without limitation, an Underwritten Offering, a
direct sale to purchasers or a sale through brokers or agents) to the Holders of
any and all Registrable Shares.

 

4

 

 

(ii) At any time that the Shelf Registration Statement is effective, if one or
more Holders deliver a notice to the Company (a “Shelf Takedown Notice”) stating
that the Holder(s) intends to effect an offering of all or part of its
Registrable Shares included in such Shelf Registration Statement (a “Shelf
Takedown”) and the Company is eligible to use the Shelf Registration Statement
for such Shelf Takedown, then the Company shall take all actions reasonably
required, including amending or supplementing (a “Shelf Supplement”) the Shelf
Registration Statement, to enable such Registrable Securities to be offered and
sold as contemplated by such Shelf Takedown Notice; provided that in the case of
each such Shelf Takedown, such Holder or Holders will be entitled to make such
demand only if the proceeds from the sale of Registrable Shares in the Shelf
Takedown (before the deduction of underwriting discounts) is reasonably expected
to exceed, in the aggregate, $25 million. Each Shelf Takedown Notice shall
specify the number of Registrable Securities to be offered and sold under the
Shelf Takedown. Except in connection with an underwritten overnight “block
trade,” upon receipt of a Shelf Takedown Notice, the Company shall promptly (but
in no event later than ten days following receipt thereof) deliver notice of
such Shelf Takedown Notice to all other holders of Registrable Securities who
shall then have five days from the date such notice is given to notify the
Company in writing of their desire to be included in such Shelf Takedown. The
Company shall prepare and file with the Commission a Shelf Supplement as soon as
practicable after the date on which it received the Shelf Takedown Notice and,
if such Shelf Supplement is an amendment to the Shelf Registration Statement,
shall use its commercially reasonable efforts to cause such Shelf Supplement to
be declared effective by the Commission as soon as practicable thereafter. At
the request of such Holders, the plan of distribution for a Shelf Takedown may
include a customary “road show” (including an “electronic road show”) or other
substantial marketing effort by the Company and the underwriters over a period
not to exceed 48 hours (a “Marketed Shelf Takedown”). Subject to the other
limitations contained in this Agreement, the Company will not be obligated
hereunder to effect a Shelf Takedown within 90 days after the closing of a Shelf
Takedown. Subject to the terms and conditions of this Agreement, the Holders
shall be entitled to have (i) three Marketed Shelf Takedowns effected pursuant
to a request by a Holder pursuant to this paragraph (b), but no more than one
Marketed Shelf Takedown per calendar year, and (ii) no more than three Shelf
Takedowns per calendar year (for the avoidance of doubt, one of which per
calendar year may be a Marketed Shelf Takedown). In the case of a Shelf Takedown
that is not a Marketed Shelf Takedown, the Company and its management will not
be required to participate in a roadshow or other marketing effort.

 

(iii) The Company may postpone for up to 30 days the filing or effectiveness of
the Shelf Registration Statement or the filing of a Shelf Supplement for a Shelf
Takedown, if the Board of Directors determines in its reasonable good faith
judgment that such Shelf Registration Statement or Shelf Takedown would
(i) materially interfere with a significant acquisition, corporate organization,
financing, securities offering or other similar transaction involving the
Company; (ii) require premature disclosure of material information that the
Company has a bona fide business purpose for preserving as confidential; or
(iii) render the Company unable to comply with requirements under the Securities
Act or Exchange Act; provided, that in such event the Holders of a majority of
the Registrable Shares initiating such Shelf Takedown shall be entitled to
withdraw such request and, if such request for a Shelf Takedown is withdrawn,
such Shelf Takedown shall not count as one of the permitted Shelf Takedowns
hereunder. The Company may postpone for up to 60 days the filing of a Shelf
Supplement for a Shelf Takedown, if the Board determines in its reasonable good
faith judgment that such Shelf Takedown would materially prejudice the interests
of the other Holders. The Company may delay the Shelf Registration Statement
only once pursuant to this Section 2(a)(iii) or a Shelf Takedown only twice in
any period of 12 consecutive months.

 

(iv) Special Meeting of Holders. In addition to any permitted postponement under
Section 2(a)(iii), in the event that the Board of Directors of the Company (the
“Board”) determines that it is not in the best interest of the Company to file a
Shelf Registration Statement with the Commission on or prior to the Filing
Deadline, the Board of Directors shall call a special meeting of the Holders
(the “Special Meeting”) to be held at least three (3) months prior to the Filing
Deadline for the purpose of considering and voting upon an extension of the
Filing Deadline by a period not to exceed one (1) year.

 

(A) Notice. Not less than fifteen (15) days nor more than twenty-five (25) days
before the Special Meeting, the Secretary of the Company shall give to each
Holder entitled to vote at the Special Meeting, at such Holder’s address as it
appears in the share transfer records of the Company, notice in writing setting
forth (i) the time and place of the Special Meeting, and (ii) the purpose for
which the Special Meeting has been called.

 

(B) Purpose of the Meeting. The sole purpose of the Special Meeting shall be to
approve an extension of the Filing Deadline by a period not to exceed one
(1) year (the “Extension Proposal”). At the Special Meeting, the Company’s
management shall present to the Holders the Company’s rationale for the proposed
extension of the Filing Deadline.

 

5

 

 

(C) Voting Eligibility. All Holders of Voting Shares shall be entitled to vote,
as a single class, upon the Extension Proposal; provided that John S. Hendricks,
any officer or director of the Company, and any of their respective Affiliates
that hold Voting Shares shall not be entitled to vote upon the Extension
Proposal.

 

(D) Voting Requirement. The Extension Proposal must be approved by the
affirmative vote, in person or by proxy, by the Holders of at least a majority
of the outstanding Voting Shares entitled to vote at the Special Meeting.

 

(b) IPO Registration. If the Company proposes to file a registration statement
on Form S-1 or such other form under the Securities Act providing for the
initial public offering of the Class A Common Stock (the “IPO Registration
Statement”), it being understood that a public offering conducted after the
Shelf Registration Statement has become effective and the Registrable Shares
have been listed for trading on a National Securities Exchange shall not be
deemed to be an initial public offering, the Company will notify in writing each
Holder of the filing before (but no earlier than ten (10) Business Days before)
or within five (5) Business Days after the initial filing and afford each Holder
an opportunity to include in the IPO Registration Statement all or any part of
the Registrable Shares then held by such Holder. Each Holder desiring to include
in the IPO Registration Statement all or part of the Registrable Shares held by
such Holder shall, within ten (10) business days after receipt of the
above-described notice from the Company, so notify the Company in writing, and
in such notice shall inform the Company of the number of Registrable Shares such
Holder wishes to include in the IPO Registration Statement. Any election by any
Holder to include any Registrable Shares in the IPO Registration Statement will
not affect the inclusion of such Registrable Shares in the Shelf Registration
Statement until such Registrable Shares have been sold under the IPO
Registration Statement.

 

(i) Right to Terminate IPO Registration. The Company shall have the right to
postpone, terminate or withdraw the IPO Registration Statement initiated by it
and referred to in this Section 2(b) prior to the effectiveness of such
registration whether or not any Holder has elected to include Registrable Shares
in such registration; provided, however, the Company must provide each Holder
that elected to include any Registrable Shares in such IPO Registration
Statement prompt written notice of such postponement, termination or withdrawal.
Furthermore, in the event the IPO Registration Statement is not declared
effective within one hundred twenty (120) days following the initial filing of
the IPO Registration Statement, unless a road show for the Underwritten Offering
pursuant to the IPO Registration Statement is actually in progress at such time
or such IPO Registration Statement has been postponed, terminated or withdrawn
pursuant to this Section 2(b)(i), the Company shall promptly provide a new
written notice to all Holders giving them another opportunity to elect to
include Registrable Shares in the pending IPO Registration Statement. Each
Holder receiving such notice shall have the same election rights afforded such
Holder as described above in this clause (b).

 

(ii) Selection of Underwriter. If the Company conducts an initial public
offering of its equity or equity-linked securities (an “IPO”), Stifel has the
right of first refusal for a period through the closing of the IPO to serve as
the co-lead managing underwriter and the joint book runner (or in any similar
capacity) in connection with the IPO. In the event Stifel exercises its right of
first refusal as set forth in the immediately preceding sentence, Stifel shall
be named on the cover of any IPO Prospectus in the upper left relative to the
names of the other underwriters participating in the IPO, shall manage all of
the “roadshow” logistics, share allocations and all stabilization transactions
in connection with the IPO and shall perform such other customary tasks of the
co-lead managing underwriter and the joint book-runner in an IPO. Stifel’s
compensation for serving in such capacity in connection with the IPO shall be
determined by agreement between the Company and Stifel on the basis of
compensation customarily paid to leading investment banks acting as underwriters
in similar transactions; provided, however, that Stifel’s economics in
connection with the IPO shall be equal to those economics paid to the most
highly compensated member of the underwriting group, unless otherwise determined
by Stifel.

 

(iii) Shelf Registration Not Impacted by IPO Registration Statement. The
Company’s obligation to file the Shelf Registration Statement pursuant to
Section 2(a) hereof shall not be affected by the filing or effectiveness of the
IPO Registration Statement. In addition, the Company’s obligation to file and
use its commercially reasonable efforts to cause to become and keep effective
the Shelf Registration Statement pursuant to Section 2(a) hereof shall not be
affected by the filing or effectiveness of an IPO Registration Statement;
provided, however, if the Company files or submits to the Commission an IPO
Registration Statement before the effective date of the Shelf Registration
Statement and the Company has used and is using commercially reasonable efforts
to pursue the completion of such IPO, the Company shall have the right to defer
causing the Commission to declare such Shelf Registration Statement effective
until the first to occur of (A) the 60th day following the closing date of its
IPO pursuant to the IPO Registration Statement and (B) the three month
anniversary of the Effectiveness Deadline.

 

6

 

 

Notwithstanding any provision to the contrary in this Agreement, any amendment
to this Section 2(b) shall be valid only if declared advisable by the Board of
Directors and approved by the affirmative vote of at least two-thirds of the
outstanding Voting Shares (excluding for purposes of this vote any Voting Shares
owned by John S. Hendricks, any officer or director of the Company, or their
respective Affiliates).

 

(c) Interim Over-the-Counter Trading. If the Company cannot meet the round-lot
stockholder requirements of a National Securities Exchange by the Effectiveness
Deadline, the Company may postpone the listing of the Registrable Shares on a
National Securities Exchange beyond the Effectiveness Deadline if by the
Effectiveness Deadline the Company causes the Registrable Shares to be eligible
for trading over the counter on the OTC QB or OTC QX. Immediately after the
Company has satisfied the round-lot stockholder requirements of a National
Securities Exchange, it shall apply to have the Registrable Shares listed on a
National Securities Exchange and shall use its commercially reasonable efforts
to have the Registrable Shares listed and traded on such National Securities
Exchange as soon as possible thereafter, but in no event more than 60 days
thereafter.

 

(d) Issuer Free Writing Prospectus. The Company represents and agrees that,
unless it obtains the consent of the managing underwriter in connection with any
Underwritten Offering of Registrable Shares, and each Holder represents and
agrees that, unless it obtains the prior consent of the Company and any such
underwriter, it will not make any offer relating to the Registrable Shares that
would constitute an “issuer free writing prospectus,” as defined in Rule 433 (an
“Issuer Free Writing Prospectus”), or that would otherwise constitute a “free
writing prospectus,” as defined in Rule 405, required to be filed with the
Commission. The Company represents that any Issuer Free Writing Prospectus will
not include any information that conflicts with the information contained in any
Registration Statement or the related Prospectus (other than as would not
violate the rules and regulations of the Commission), and any such Issuer Free
Writing Prospectus, when taken together with the information in such
Registration Statement and the related Prospectus, will not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.

 

(e) Underwriting. The Company shall advise all Holders who elect to include any
Registrable Shares in the IPO Registration Statement of the lead managing
underwriter for the Underwritten Offering proposed under the IPO Registration
Statement. The right of any such Holder to include its Registrable Shares in the
IPO Registration Statement pursuant to Section 2(b) shall be conditioned upon
such Holder’s participation in such underwriting and the inclusion of such
Holder’s Registrable Shares in the underwriting to the extent provided herein.
All Holders proposing to distribute their Registrable Shares through such
underwriting shall enter into an underwriting agreement in customary form with
the managing underwriter(s) selected for such underwriting and complete and
execute any questionnaires, irrevocable powers of attorney, indemnities, custody
agreements, securities escrow agreements and other documents, including opinions
of counsel, reasonably required under the terms of such underwriting, and
furnish to the Company such information as the Company may reasonably request in
writing for inclusion in the Registration Statement; provided, however, that no
Holder shall be required to make any representations or warranties to or
agreements with the Company or the underwriters other than representations,
warranties or agreements regarding such Holder and such Holder’s intended method
of distribution and any other representation required by law or reasonably
requested by the underwriters.

 

By electing to include Registrable Shares in the IPO Registration Statement, the
Holder of such Registrable Shares shall be deemed to have agreed not to effect
any public sale or distribution of securities of the Company of the same or
similar class or classes of the securities included in the IPO Registration
Statement or any securities convertible into or exchangeable or exercisable for
such securities, including a sale pursuant to Rule 144 or Rule 144A, during such
periods as reasonably requested (but in no event for a period longer than thirty
(30) days prior to or one hundred eighty (180) days following the effective date
of the IPO Registration Statement) by the representatives of the underwriters,
in an Underwritten Offering, or by the Company in any other registration.

 

Any Holder of Registrable Shares that elects not to include Registrable Shares
in the IPO Registration Statement hereby agrees not to effect any public sale or
distribution of securities of the Company of the same or similar class or
classes of the securities included in the IPO Registration Statement or any
securities convertible into or exchangeable or exercisable for such securities,
including a sale pursuant to Rule 144 or Rule 144A, during such periods as
reasonably requested (but in no event for a period longer than thirty (30) days
prior to or sixty (60) days following the effective date of the IPO Registration
Statement) by the representatives of the underwriters, in an Underwritten
Offering, or by the Company in any other registration.

 



7

 

 

If any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw therefrom by written notice to the Company and the managing
underwriter(s), delivered no later than two (2) Business Days after the IPO
price range is communicated by the Company to such Holder. Any Registrable
Shares excluded or withdrawn from such underwriting shall be excluded and
withdrawn from the registration.

 

(f) Notwithstanding any other provision of this Agreement, if the managing
underwriter(s) determine(s) in good faith that marketing factors require a
limitation on the number of shares to be included, then the managing
underwriter(s) may exclude shares (including Registrable Shares) from the IPO
Registration Statement and Underwritten Offering, and any shares included in
such IPO Registration Statement and Underwritten Offering shall be allocated
first, to the Company, second, to each of the Holders requesting inclusion of
their Registrable Shares in such IPO Registration Statement (on a pro rata basis
based on the total number of Registrable Shares then held by each such Holder
who is requesting inclusion) and third, to holders of shares other than the
Holders (on a pro rata basis based on the total number of shares then held by
each such holder who is requesting inclusion); provided, however, that the
number of Registrable Shares to be included in the IPO Registration Statement
shall not be reduced unless all other securities of the Company held by
(i) officers, directors, other employees of the Company and consultants and
(ii) any other holders of the Company’s capital stock with registration rights
that are inferior (with respect to such reduction) to the registration rights of
each of the Holders set forth herein are first entirely excluded from the
underwriting and registration.

 

(g) Expenses. The Company shall pay all Registration Expenses in connection with
the registration of the Registrable Shares pursuant to this Agreement. Each
Holder participating in a registration pursuant to this Section 2 shall bear its
proportionate share (based on the total number of Registrable Shares sold in
such registration) of all discounts and commissions payable to underwriters or
brokers and all transfer taxes and transfer fees in connection with a
registration of Registrable Shares pursuant to this Agreement.

 

(h) JOBS ACT Submissions. For purposes of this Agreement, if the Company elects
to confidentially submit a draft of the Shelf Registration Statement with the
Commission pursuant to the JOBS Act, the date on which the Company makes such
confidential submission will be deemed the initial filing date of such Shelf
Registration Statement.

 

3.Rules 144 and 144A Reporting

 

With a view to making available the benefits of certain rules and regulations of
the Commission that may at any time permit the sale of the Registrable Shares to
the public without registration, the Company agrees to:

 

(a) make and keep “current public information” available, as those terms are
understood and defined in Rule 144, at all times after the effective date of the
first registration statement under the Securities Act filed by the Company for
an offering of its securities to the general public;

 

(b) to file with the Commission in a timely manner all reports and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act (at any time after it has become subject to such reporting
requirements);

 

(c) so long as a Holder owns any Preferred Stock or Registrable Shares, if the
Company is not required to file reports and other documents under the Securities
Act or the Exchange Act, make available other information as required by, and so
long as necessary to permit sales of Preferred Stock or Registrable Shares
pursuant to, Rule 144 or Rule 144A, and in any event make available (either by
mailing a copy thereof, by posting on the Company’s website, by press release or
by filing with the Commission) to each Holder a copy of:

 

(i) the Company’s annual consolidated financial statements (including at least
balance sheets, statements of profit and loss, statements of stockholders’
equity and statements of cash flows) prepared in accordance with U.S. generally
accepted accounting principles in the United States, accompanied by an audit
report of the Company’s independent accountants, no later than ninety (90) days
after the end of each fiscal year of the Company; and

 

8

 

 

(ii) the Company’s unaudited quarterly consolidated financial statements
(including at least balance sheets, statements of profit and loss, statements of
stockholders’ equity and statements of cash flows) prepared in a manner
consistent with the preparation of the Company’s annual financial statements, no
later than forty-five (45) days after the end of each of the first three fiscal
quarters of the Company;

 

(d) so long as the Company is not required to file reports and other documents
under the Securities Act and the Exchange Act and the Registrable Shares are not
listed and trading on a National Securities Exchange, hold, a reasonable time
after the availability of such financial statements and upon reasonable notice
to the Holders and Stifel (either by mail, by posting on the Company’s website
or by press release), a quarterly investor conference call to discuss such
financial statements, which call will also include an opportunity for the
Holders to ask questions of management with regard to such financial statements,
and will also cooperate with, and make management reasonably available to,
Stifel personnel in connection with making Company information available to
investors; and

 

(e) so long as a Holder owns any Preferred Stock or Registrable Shares, furnish
to the Holder promptly upon request (i) a written statement by the Company as to
its compliance with the reporting requirements of Rule 144 (at any time after
ninety (90) days after the effective date of the first registration statement
filed by the Company for an offering of its securities to the general public),
(ii) a copy of the most recent annual or quarterly report of the Company (unless
otherwise publicly available) and (iii) take such further actions, as a Holder
may reasonably request in availing itself of any rule or regulation of the
Commission allowing a Holder to sell any such Registrable Shares without
registration.

 

4.Registration Procedures

 

In connection with the obligations of the Company with respect to any
registration pursuant to this Agreement, the Company shall use its commercially
reasonable efforts to effect or cause to be effected the registration of the
Registrable Shares under the Securities Act to permit the sale of such
Registrable Shares by the Holder or Holders in accordance with the Holder’s or
Holders’ intended method or methods of distribution, and the Company shall:

 

(a) (i) notify Stifel and Review Counsel, in writing, at least ten (10) Business
Days prior to filing a Registration Statement, of its intention to file a
Registration Statement with the Commission and, as promptly as practicable but
in no event later than five (5) Business Days prior to filing, provide a copy of
the Registration Statement to Stifel and Review Counsel for review and comment
(provided that the Company shall not have any obligation to modify any
information if the Company expects that so doing would cause (A) the
Registration Statement to contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading or (B) the Prospectus to contain an untrue
statement of a material fact or to omit to state a material fact necessary in
order to make the statements made, in light of the circumstances under which
they were made, not misleading); (ii) prepare and file with the Commission, as
specified in this Agreement, a Registration Statement(s), which Registration
Statement(s) shall (A) comply as to form in all material respects with the
requirements of the Securities Act and the applicable form and include all
financial statements required by the Commission to be filed therewith and (B) be
reasonably acceptable to Stifel, its counsel and Review Counsel; (iii) at least
three (3) Business Days prior to filing, provide a copy of any amendment or
supplement to Stifel and Review Counsel for review and comment; (iv) promptly
following receipt from the Commission, provide to Stifel and Review Counsel
copies of any comments made by the staff of the Commission relating to such
Registration Statement; (v) at least three (3) Business Days prior to submission
by the Company to the Commission of responses to any comments made by the staff
of the Commission relating to such Registration Statement, provide to Stifel and
Review Counsel copies of the Company’s responses for review and comment; and
(vi) use its commercially reasonable efforts to cause such Registration
Statement to become effective as soon as practicable after filing and to remain
effective, subject to Section 5 hereof, until the earlier of (A) such time as
all Registrable Shares covered thereby have been sold in accordance with the
method or methods of distribution of such Registrable Shares contemplated by the
Registration Statement, (B) there are no Registrable Shares outstanding or
(C) the first anniversary of the effective date of such Registration Statement
(subject to extension as provided in Section 5(c) hereof and the condition that
the Registrable Shares have been transferred to an unrestricted CUSIP and are
listed or included on a National Securities Exchange pursuant to Section 4(m) of
this Agreement), and can be sold under Rule 144 without limitation as to manner
of sale, volume or current public information; provided, however, that the
Company shall not be required to cause the IPO Registration Statement to remain
effective for any period longer than required by law; provided, further, that if
the Company has an effective Shelf Registration Statement on Form S-1 (or other
form then available to the Company) under the Securities Act and becomes
eligible to use Form S-3 or such other short-form registration statement form
under the Securities Act, the Company may, upon thirty (30) Business Days prior
written notice to all Holders, register any Registrable Shares registered but
not yet distributed under the effective Shelf Registration Statement on such a
short-form Shelf Registration Statement and, once the short-form Shelf
Registration Statement is declared effective, de-register such shares under the
previous Registration Statement or transfer the filing fees from the previous
Registration Statement (such transfer pursuant to Rule 429, if applicable)
unless any Holder registered under the initial Shelf Registration Statement
notifies the Company within fifteen (15) Business Days of receipt of the Company
notice that such a registration under a new Registration Statement and
de-registration of the initial Shelf Registration Statement would interfere with
its distribution of Registrable Shares already in progress, in which case, the
Company shall delay the effectiveness of the short-form Registration Statement
and termination of the then-effective initial Registration Statement or any
short-form Registration Statement for a period of not less than thirty (30) days
from the date that the Company receives the notice from such Holders requesting
a delay;

 

9

 

 

(b) subject to Section 4(h) hereof, (i) prepare and file with the Commission
such amendments and post-effective amendments to each such Registration
Statement as may be necessary to keep such Registration Statement effective for
the period described in Section 4(a) hereof; (ii) cause each Prospectus
contained therein to be supplemented by any required Prospectus supplement, and
as so supplemented to be filed pursuant to Rule 424 or any similar rule that may
be adopted under the Securities Act; and (iii) comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by each
Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the selling Holders thereof;

 

(c) furnish to the Holders, without charge, as many copies of each Prospectus,
including each preliminary Prospectus, and any amendment or supplement thereto
and such other documents as such Holder may reasonably request, in order to
facilitate the public sale or other disposition of the Registrable Shares, and
hereby does consent to the use of such Prospectus, including each preliminary
Prospectus, by the Holders, if any, in connection with the offering and sale of
the Registrable Shares covered by any such Prospectus, subject to Section 5
hereof;

 

(d) use its commercially reasonable efforts to register or qualify, or obtain
exemption from registration or qualification for, all Registrable Shares by the
time the applicable Registration Statement is declared effective by the
Commission under all applicable state securities or “blue sky” laws of such
jurisdictions as Stifel or any Holder of Registrable Shares covered by a
Registration Statement shall reasonably request in writing, keep each such
registration or qualification or exemption effective during the period such
Registration Statement is required to be kept effective pursuant to Section 4(a)
and do any and all other acts and things that may be reasonably necessary or
advisable to enable such Holder to consummate the disposition in each such
jurisdiction of such Registrable Shares owned by such Holder; provided, however,
that the Company shall not be required to (i) qualify generally to do business
in any jurisdiction or to register as a broker or dealer in such jurisdiction
where it would not otherwise be required to qualify but for this Section 4(d)
and except as may be required by the Securities Act, (ii) subject itself to
taxation in any such jurisdiction or (iii) submit to the general service of
process in any such jurisdiction;

 

(e) notify Stifel and each Holder promptly and, if requested by Stifel or any
Holder, confirm such advice in writing (i) when a Registration Statement has
become effective and when any post-effective amendments and supplements thereto
become effective, (ii) of the issuance by the Commission or any state securities
authority of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any Proceeding for that purpose, (iii) of any
request by the Commission or any other federal, state or foreign governmental
authority for (A) amendments or supplements to a Registration Statement or
related Prospectus or (B) additional information, (iv) of the happening of any
event during the period a Registration Statement is effective as a result of
which such Registration Statement or the related Prospectus or any document
incorporated by reference therein contain any untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading (which information shall be
accompanied by an instruction to suspend the use of the Prospectus until the
requisite changes have been made) and (v) at the request of any such Holder,
promptly to furnish to such Holder a reasonable number of copies of a supplement
to or an amendment of such Prospectus as may be necessary so that, as thereafter
delivered to the purchaser of such securities, such Prospectus shall not include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading;

 

10

 

 

(f) use its commercially reasonable efforts to avoid the issuance of, or if
issued, to obtain the withdrawal of, any order enjoining or suspending the use
or effectiveness of a Registration Statement or suspending the qualification of
(or exemption from qualification of) any of the Registrable Shares for sale in
any jurisdiction, as promptly as practicable;

 

(g) upon request, promptly furnish to each requesting Holder of Registrable
Shares covered by a Registration Statement, without charge, one conformed copy
of such Registration Statement and any post-effective amendment or supplement
thereto (without documents incorporated therein by reference or exhibits
thereto, unless requested);

 

(h) except as provided in Section 5 hereof, upon the occurrence of any event
contemplated by Section 4(e)(iv) hereof, use its commercially reasonable efforts
to promptly prepare a supplement or post-effective amendment to a Registration
Statement or the related Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Shares, such Prospectus will not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;

 

(i) if requested by the representative of the underwriters, if any, or any
Holders of Registrable Shares being sold in connection with such offering,
(i) promptly incorporate in a Prospectus supplement or post-effective amendment
such information as the representative of the underwriters, if any, or such
Holders indicate relates to them or that they reasonably request be included
therein and (ii) make all required filings of such Prospectus supplement or such
post-effective amendment as soon as reasonably practicable after the Company has
received notification of the matters to be incorporated in such Prospectus
supplement or post-effective amendment;

 

(j) in the case of an Underwritten Offering, use its commercially reasonable
efforts to furnish to the underwriters a signed counterpart, addressed to the
underwriters, of (i) an opinion of counsel for the Company, addressed to the
underwriters, dated the date of each closing under the underwriting agreement,
reasonably satisfactory to the underwriters, and (ii) a “comfort” letter,
addressed to the underwriters and the Board of Directors, dated the effective
date of such Registration Statement and the date of each closing under the
underwriting agreement, signed by the independent public accountants who have
certified the Company’s financial statements included in such Registration
Statement, covering substantially the same matters with respect to such
Registration Statement (and the Prospectus included therein) and with respect to
events subsequent to the date of such financial statements, as are customarily
covered in accountants’ letters delivered to underwriters in underwritten public
offerings of securities and such other financial matters as the underwriters may
reasonably request;

 

(k) enter into customary agreements (including in the case of an Underwritten
Offering, an underwriting agreement in customary form and reasonably
satisfactory to the Company) and take all other reasonable action in connection
therewith in order to expedite or facilitate the distribution of the Registrable
Shares included in such Registration Statement and, in the case of an
Underwritten Offering, make representations and warranties to the underwriters
in such form and scope as are customarily made by issuers to underwriters in
underwritten offerings and confirm the same to the extent customary if and when
requested;

 

(l) subject to execution of such confidentiality agreements as may reasonably be
requested by the Company, make available for inspection by representatives of
the Holders and the representative of any underwriters participating in any
disposition pursuant to a Registration Statement and any special counsel or
accountants retained by such Holders or underwriters, all financial and other
records, pertinent corporate documents and properties of the Company and cause
the respective officers, directors and employees of the Company to supply all
information reasonably requested by any such representatives, the representative
of the underwriters, counsel thereto or accountants in connection with a
Registration Statement; provided, however, that the representatives of the
Holders and any underwriters will use commercially reasonable efforts, to the
extent practicable, to coordinate the foregoing inspection and information
gathering and not materially disrupt the Company’s business operations;

 

(m) use its commercially reasonable efforts (including, without limitation,
seeking to cure any deficiencies cited by the exchange or market in the
Company’s listing or inclusion application) to list or include all Registrable
Shares on a National Securities Exchange;

 

11

 

 

(n) prepare and file in a timely manner all documents and reports required by
the Exchange Act and, to the extent the Company’s obligation to file such
reports pursuant to Section 15(d) of the Exchange Act expires prior to the
expiration of the effectiveness period of the Registration Statement as required
by Section 4(a) hereof, the Company shall register the Registrable Shares under
the Exchange Act and shall maintain such registration through the effectiveness
period required by Section 4(a) hereof;

 

(o) provide a CUSIP number for all Registrable Shares, not later than the
effective date of the Registration Statement;

 

(p) (i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, (ii) make generally
available to its stockholders, as soon as reasonably practicable, earnings
statements covering at least twelve (12) months beginning after the effective
date of the Registration Statement that satisfy the provisions of Section 11(a)
of the Securities Act and Rule 158 (or any similar rule promulgated under the
Securities Act) thereunder, but in no event later than forty-five (45) days
after the end of each fiscal year of the Company, and (iii) not file any
Registration Statement or Prospectus or amendment or supplement to such
Registration Statement or Prospectus to which any Holder of Registrable Shares
covered by any Registration Statement shall have reasonably objected on the
grounds that such Registration Statement or Prospectus or amendment or
supplement does not comply in all material respects with the requirements of the
Securities Act, each Holder having been furnished with a copy thereof at least
two (2) Business Days prior to the filing thereof;

 

(q) provide and cause to be maintained a registrar and transfer agent for all
Registrable Shares covered by any Registration Statement from and after a date
not later than the effective date of such Registration Statement;

 

(r) in connection with any sale or transfer of the Registrable Shares (whether
or not pursuant to a Registration Statement) that will result in the securities
being delivered no longer being Registrable Shares, cooperate with the Holders
and the representative of the underwriters, if any, to facilitate the timely
preparation and delivery of certificates, if any, representing the Registrable
Shares to be sold, which certificates shall not bear any restrictive transfer
legends (other than as required by the Company’s organizational documents) and
to enable such Registrable Shares to be in such denominations and registered in
such names as the representative of the underwriters, if any, or the Holders may
request at least three (3) Business Days prior to any sale of the Registrable
Shares;

 

(s) in connection with the initial filing of a Shelf Registration Statement and
each amendment thereto with the Commission pursuant to Section 2(a) hereof,
cooperate with Stifel in connection with the filing with FINRA of all forms and
information required or requested by FINRA in order to obtain written
confirmation from FINRA that FINRA does not object to the fairness and
reasonableness of the underwriting terms and arrangements (or any deemed
underwriting terms and arrangements) relating to the resale of Registrable
Shares pursuant to the Shelf Registration Statement, including, without
limitation, information provided to FINRA through its Public Offering System,
and pay all costs, fees and expenses incident to FINRA’s review of the Shelf
Registration Statement and the related underwriting terms and arrangements,
including, without limitation, all filing fees associated with any filings or
submissions to FINRA and the reasonable legal expenses, filing fees and other
disbursements of Stifel and any other FINRA member that is the Holder of, or is
affiliated or associated with an owner of, Registrable Shares included in the
Shelf Registration Statement (including in connection with any initial or
subsequent member filing);

 

(t) in connection with the initial filing of a Shelf Registration Statement and
each amendment thereto with the Commission pursuant to Section 2(a) hereof,
provide to Stifel and its representatives the opportunity to conduct due
diligence, including, without limitation, an inquiry of the Company’s financial
and other records, and make available members of its management for questions
regarding information which Stifel may request in order to fulfill any due
diligence obligation on its part and, concurrent with the initial filing of a
Shelf Registration Statement with the Commission pursuant to Section 2(a)
hereof;

 

(u) upon effectiveness of the first Registration Statement filed under this
Agreement, take such actions and make such filings as are necessary to effect
the registration of the Registrable Shares under the Exchange Act simultaneously
with or immediately following the effectiveness of the Registration Statement;
and

 

12

 

 

(v) in the case of an Underwritten Offering, use its commercially reasonable
efforts to cooperate and assist in any filings required to be made with FINRA
and in the performance of any due diligence investigation by any underwriter and
its counsel (including any “qualified independent underwriter,” if applicable)
that is required to be retained in accordance with the rules and regulations of
FINRA.

 

The Company may require the Holders to furnish (and each Holder shall furnish)
to the Company such information regarding the proposed distribution by such
Holder of such Registrable Shares as the Company may from time to time
reasonably request in writing or as shall be required to effect the registration
of the Registrable Shares, and no Holder shall be entitled to be named as a
selling stockholder in any Registration Statement and no Holder shall be
entitled to use the Prospectus forming a part thereof if such Holder does not
provide such information to the Company. Any Holder that sells Registrable
Shares pursuant to a Registration Statement or as a selling security holder
pursuant to an Underwritten Offering shall be required to be named as a selling
stockholder in the related Prospectus and to deliver a Prospectus to purchasers.
Each Holder further agrees to furnish promptly to the Company in writing all
information required from time to time to make the information previously
furnished by such Holder not misleading.

 

Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 4(e)(ii), 4(e)(iii) or
4(e)(iv) hereof, such Holder will immediately discontinue disposition of
Registrable Shares pursuant to a Registration Statement until such Holder’s
receipt of the copies of the supplemented or amended Prospectus. If so directed
by the Company, such Holder will deliver to the Company (at the expense of the
Company) all copies in its possession, other than permanent file copies then in
such Holder’s possession, of the Prospectus covering such Registrable Shares
current at the time of receipt of such notice.

 

5. Black-Out Period

 

(a) Subject to the provisions of this Section 5 and a good faith determination
by the Company that it is in the best interests of the Company to suspend the
use of the Registration Statement, following the effectiveness of a Registration
Statement (and the filings with any international, federal or state securities
commissions), the Company, by written notice to Stifel and the Holders, may
direct the Holders to suspend sales of the Registrable Shares pursuant to a
Registration Statement for such times as the Company reasonably may determine is
necessary and advisable (but in no event for more than an aggregate of
ninety (90) days in any rolling twelve (12) month period commencing on the
Closing Date or more than sixty (60) days in any rolling ninety (90) day
period), if any of the following events shall occur: (i) the representative of
the underwriters of an Underwritten Offering of primary shares by the Company
has advised the Company that the sale of Registrable Shares pursuant to the
Registration Statement would have a material adverse effect on a primary
Underwritten Offering by the Company; (ii) the Company shall have determined in
good faith that (A) the offer or sale of any Registrable Shares would materially
impede, delay or interfere with any proposed financing, offer or sale of
securities, acquisition, merger, tender offer, business combination, corporate
reorganization or other significant transaction involving the Company, (B) after
the advice of counsel, the sale of Registrable Shares pursuant to the
Registration Statement would require disclosure of non-public material
information not otherwise required to be disclosed under applicable law and
(C) (1) the Company has a bona fide business purpose for preserving the
confidentiality of such transaction, (2) disclosure would have a material
adverse effect on the Company or the Company’s ability to consummate such
transaction or (3) renders the Company unable to comply with Commission
requirements, in each case under circumstances that would make it impractical or
inadvisable to cause the Registration Statement (or such filings) to become
effective or to promptly amend or supplement the Registration Statement on a
post-effective basis, as applicable; or (iii) the Company shall have determined
in good faith, after the advice of counsel, that it is required by law, rule or
regulation or that it is in the best interests of the Company to supplement the
Registration Statement or file a post-effective amendment to the Registration
Statement in order to incorporate information into the Registration Statement
for the purpose of (A) including in the Registration Statement any prospectus
required under Section 10(a)(3) of the Securities Act; (B) reflecting in the
Prospectus included in the Registration Statement any facts or events arising
after the effective date of the Registration Statement (or of the most recent
post-effective amendment) that, individually or in the aggregate, represent a
fundamental change in the information set forth therein; or (C) including in the
Prospectus included in the Registration Statement any material information with
respect to the plan of distribution not disclosed in the Registration Statement
or any material change to such information. Upon the occurrence of any such
suspension, the Company shall use its best efforts to cause the Registration
Statement to become effective or to promptly amend or supplement the
Registration Statement on a post-effective basis or to take such action as is
necessary to make resumed use of the Registration Statement compatible with the
Company’s best interests, as applicable, so as to permit the Holders to resume
sales of the Registrable Shares as soon as possible.

 

13

 

 

(b) In the case of an event that causes the Company to suspend the use of a
Registration Statement (a “Suspension Event”), the Company shall give written
notice (a “Suspension Notice”) to Stifel and the Holders to suspend sales of the
Registrable Shares and such notice shall state generally the basis for the
notice and that such suspension shall continue only for so long as the
Suspension Event or its effect is continuing and the Company is using its best
efforts and taking all reasonable steps to terminate suspension of the use of
the Registration Statement as promptly as possible. The Holders shall not effect
any sales of the Registrable Shares pursuant to such Registration Statement (or
such filings) at any time after it has received a Suspension Notice from the
Company and prior to receipt of an End of Suspension Notice (as defined below).
If so directed by the Company, each Holder will deliver to the Company (at the
expense of the Company) all copies other than permanent file copies then in such
Holder’s possession of the Prospectus covering the Registrable Shares at the
time of receipt of the Suspension Notice. The Holders may recommence effecting
sales of the Registrable Shares pursuant to the Registration Statement (or such
filings) following further notice to such effect (an “End of Suspension Notice”)
from the Company, which End of Suspension Notice shall be given by the Company
to the Holders and Stifel in the manner described above promptly following the
conclusion of any Suspension Event and its effect.

 

(c) Notwithstanding any provision herein to the contrary, if the Company shall
give a Suspension Notice pursuant to this Section 5, the Company agrees that it
shall extend the period of time during which the applicable Registration
Statement shall be maintained effective pursuant to this Agreement by the number
of days during the period from the date of receipt by the Holders of the
Suspension Notice to and including the date of receipt by the Holders of the End
of Suspension Notice and provide copies of the supplemented or amended
Prospectus necessary to resume sales.

 

6. Indemnification and Contribution

 

(a) The Company agrees to indemnify and hold harmless (i) each Holder of
Preferred Stock or Registrable Shares and any underwriter (as determined in the
Securities Act) for such Holder (including, if applicable, Stifel), (ii) each
Person, if any, who controls (within the meaning of Section 15 of the Securities
Act or Section 20(a) of the Exchange Act) any such Person described in
clause (i) (any of the Persons referred to in this clause (ii) being hereinafter
referred to as a “Controlling Person”) and (iii) the respective officers,
directors, partners, members, employees, representatives and agents of any such
Person or any Controlling Person (any Person referred to in clause (i), (ii) or
(iii) above may hereinafter be referred to as a “Purchaser Indemnitee”), to the
fullest extent lawful, from and against any and all losses, claims, damages,
judgments, actions, out-of-pocket expenses and other liabilities (the
“Liabilities”), including without limitation and as incurred, reimbursement of
all reasonable costs of investigating, preparing, pursuing or defending any
claim or action, or any investigation or Proceeding by any governmental agency
or body, commenced or threatened, including the reasonable fees and expenses of
counsel to any Purchaser Indemnitee, joint or several, directly or indirectly
related to, based upon, arising out of or in connection with, (A) with respect
to any Registration Statement (or any amendment thereto), any untrue statement
or alleged untrue statement of a material fact contained therein or any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statement therein not misleading or (B) with
respect to any Prospectus (or any amendment or supplement thereto), Issuer Free
Writing Prospectus (or any amendment or supplement thereto), any preliminary
Prospectus or any other document used to sell the Registrable Shares, any untrue
statement or alleged untrue statement of a material fact contained therein or
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except insofar as such
Liabilities arise out of or are based upon any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with information relating to any Purchaser Indemnitee furnished to the Company,
or any underwriter in writing by such Purchaser Indemnitee expressly for use
therein. The Company shall notify the Holders promptly of the institution,
threat or assertion of any claim, Proceeding (including any governmental
investigation), or litigation of which it shall have become aware in connection
with the matters addressed by this Agreement which involves the Company or a
Purchaser Indemnitee. The indemnity provided for herein shall remain in full
force and effect regardless of any investigation made by or on behalf of any
Purchaser Indemnitee.

 

(b) In connection with any Registration Statement in which a Holder of
Registrable Shares is participating, and as a condition to such participation,
such Holder agrees, severally and not jointly, to indemnify and hold harmless
the Company and each Person who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20(a) of the Exchange Act and the
respective officers, directors, partners, members, employees, representatives
and agents of such Person or Controlling Person to the same extent as the
foregoing indemnity from the Company to each Purchaser Indemnitee, but only with
reference to untrue statements or omissions or alleged untrue statements or
omissions made in reliance upon and in conformity with information relating to
such Holder furnished to the Company in writing by such Holder expressly for use
in such Registration Statement (or any amendment thereto), Prospectus (or any
amendment or supplement thereto), Issuer Free Writing Prospectus (or any
amendment or supplement thereto) or any preliminary Prospectus. Absent gross
negligence or willful misconduct, the liability of any Holder pursuant to this
paragraph shall in no event exceed the net proceeds received by such Holder from
sales of Registrable Shares pursuant to such Registration Statement (or any
amendment thereto), Prospectus (or any amendment or supplement thereto), Issuer
Free Writing Prospectus (or any amendment or supplement thereto) or any
preliminary Prospectus.

 

14

 

  

(c) If any suit, action, Proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnity may be sought pursuant to paragraph (a) or
(b) above, such Person (the “Indemnified Party”) shall promptly notify the
Person against whom such indemnity may be sought (the “Indemnifying Party”) in
writing of the commencement thereof (but the failure to so notify an
Indemnifying Party shall not relieve it from any liability which it may have
under this Section 6, except to the extent the Indemnifying Party is materially
prejudiced by the failure to give notice), and the Indemnifying Party, upon
request of the Indemnified Party, shall retain counsel reasonably satisfactory
to the Indemnified Party to represent the Indemnified Party and any others the
Indemnifying Party may reasonably designate in such Proceeding and shall pay the
reasonable fees and expenses actually incurred by such counsel related to such
Proceeding. Notwithstanding the foregoing, in any such Proceeding, any
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party,
unless (i) the Indemnifying Party and the Indemnified Party shall have mutually
agreed in writing to the contrary, (ii) the Indemnifying Party failed within a
reasonable time after notice of commencement of the action to assume the defense
and employ counsel reasonably satisfactory to the Indemnified Party, (iii) the
Indemnifying Party and its counsel do not actively and vigorously pursue the
defense of such action or (iv) the named parties to any such action (including
any impleaded parties) include both such Indemnified Party and Indemnifying
Party, or any Affiliate of the Indemnifying Party, and such Indemnified Party
shall have been reasonably advised by counsel that, either (A) there may be one
or more legal defenses available to it which are different from or additional to
those available to the Indemnifying Party or such Affiliate of the Indemnifying
Party or (B) a conflict may exist between such Indemnified Party and the
Indemnifying Party or such Affiliate of the Indemnifying Party (in which case
the Indemnifying Party shall not have the right to assume nor direct the defense
of such action on behalf of such Indemnified Party; it being understood,
however, that the Indemnifying Party shall not, in connection with any one such
action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) for all such Indemnified Parties, which firm
shall be designated in writing by those Indemnified Parties who sold a majority
of the Registrable Shares sold by all such Indemnified Parties and any such
separate firm for the Company, the directors, the officers and such control
Persons of the Company as shall be designated in writing by the Company). The
Indemnifying Party shall not be liable for any settlement of any Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, but if settled with such consent or if there is a final judgment for
the plaintiff, the Indemnifying Party agrees to indemnify any Indemnified Party
from and against any loss or liability by reason of such settlement or judgment.
No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending or threatened Proceeding
in respect of which any Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement (i) includes an unconditional release of such Indemnified Party
from all liability on claims that are the subject matter of such Proceeding and
(ii) does not include a statement as to or an admission of, fault, culpability
or a failure to act by or on behalf of the Indemnified Party.

 

(d) If the indemnification provided for in paragraphs (a) and (b) of this
Section 6 is for any reason held to be unavailable to an Indemnified Party in
respect of any Liabilities referred to therein (other than by reason of the
exceptions provided therein) or is insufficient to hold harmless a party
indemnified thereunder, then each Indemnifying Party under such paragraphs, in
lieu of indemnifying such Indemnified Party thereunder, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Liabilities
(i) in such proportion as is appropriate to reflect the relative benefits of the
Indemnified Party, on the one hand, and the Indemnifying Party(ies), on the
other hand, in connection with the statements or omissions that resulted in such
Liabilities or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Indemnifying Party(ies) and the Indemnified Party, as well as any
other relevant equitable considerations. The relative fault of the Company on
the one hand and any Purchaser Indemnitees, on the other hand, shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or by such
Purchaser Indemnitees and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

 

15

 

 

(e) The parties agree that it would not be just and equitable if contribution
pursuant to this Section 6 were determined by pro rata allocation (even if such
Indemnified Parties were treated as one entity for such purpose), or by any
other method of allocation that does not take account of the equitable
considerations referred to in Section 6(d) above. The amount paid or payable by
an Indemnified Party as a result of any Liabilities referred to in Section 6(d)
above shall be deemed to include, subject to the limitations set forth above,
any reasonable legal or other expenses actually incurred by such Indemnified
Party in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 6, in no event shall a Purchaser
Indemnitee be required to contribute any amount in excess of the amount by which
the net proceeds received by such Purchaser Indemnitee from sales of Registrable
Shares exceeds the amount of any damages that such Purchaser Indemnitee has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. For purposes of this Section 6, each
Person, if any, who controls (within the meaning of Section 15 of the Securities
Act or Section 20(a) of the Exchange Act) Stifel or a Holder of Registrable
Shares shall have the same rights to contribution as Stifel or such Holder, as
the case may be, and each Person, if any, who controls (within the meaning of
Section 15 of the Securities Act or Section 20(a) of the Exchange Act) the
Company, and each officer, director, partner, employee, representative, agent or
manager of the Company shall have the same rights to contribution as the
Company. Any party entitled to contribution will, promptly after receipt of
notice of commencement of any action, suit or Proceeding against such party in
respect of which a claim for contribution may be made against another party or
parties, notify each party or parties from whom contribution may be sought, but
the omission to so notify such party or parties shall not relieve the party or
parties from whom contribution may be sought from any obligation it or they may
have under this Section 6 or otherwise, except to the extent that any party is
materially prejudiced by the failure to give notice. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 

(f) The indemnity and contribution agreements contained in this Section 6 will
be in addition to any liability which the Indemnifying Parties may otherwise
have to the Indemnified Parties referred to above. The Purchaser Indemnitee’s
obligations to contribute pursuant to this Section 6 are several in proportion
to the respective number of Registrable Shares sold by each of the Purchaser
Indemnitees hereunder and not joint.

 

7.Market Stand-off Agreement

 

Each Holder hereby agrees that it shall not, to the extent requested by the
Company or an underwriter of securities of the Company, directly or indirectly
sell, offer to sell (including without limitation any short sale), grant any
option or otherwise transfer or dispose of any Preferred Stock, Registrable
Shares or other Class A Common Stock or any securities convertible into or
exchangeable or exercisable for Class A Common Stock then owned by such Holder
(other than to donees or partners of the Holder who agree to be similarly bound)
(a) in the case of the Company and each of its officers, directors, managers and
employees, in each case to the extent such person or entity holds or acquires
and holds Registrable Shares, for a period beginning on the effective date of,
and continuing for one hundred eighty (180) days following the effective date
of, the IPO Registration Statement; (b) in the case of all other Holders who
include Registrable Shares in the IPO Registration Statement, beginning on the
effective date of, and continuing for one hundred eighty (180) days following
the effective date of the IPO Registration Statement of the Company; and (c) in
the case of all other Holders, who do not include Registrable Shares in the IPO
Registration Statement, for a period of sixty (60) days following the effective
date of an IPO Registration Statement of the Company filed under the Securities
Act; provided, further, however, if (i) during the last seventeen (17) days of
the applicable restricted period, the Company issues an earnings release or
material news or a material event relating to the Company occurs or (ii) prior
to the expiration of the applicable restricted period, the Company announces
that it will release earnings results during the sixteen (16) day period
beginning on the last day of the applicable restricted period, then, in each
case, the restrictions imposed by this Agreement shall continue to apply until
the expiration of the eighteen (18) day period beginning on the issuance of the
earnings release or the occurrence of the material news or event, unless the
managing underwriter in the Underwritten Offering waives, in writing, such
extension or the Company is then an emerging growth company (as defined under
the Securities Act) and provided, however, that:

 

(a) the restrictions above shall not apply to Registrable Shares sold pursuant
to the IPO Registration Statement;

 

(b) all executive officers and directors of the Company then holding Class A
Common Stock or securities convertible into or exchangeable or exercisable for
Class A Common Stock enter into agreements that are no less restrictive;

 

16

 

 

(c) the Holders shall be allowed any concession or proportionate release allowed
to any officer or director that entered into agreements that are no less
restrictive (with such proportion being determined by dividing the number of
shares being released with respect to such officer or director by the total
number of issued and outstanding shares held by such officer or director);
provided, that nothing in this Section 7(c) shall be construed as a right to
proportionate release for the executive officers and directors of the Company
upon the expiration of the period applicable to all Holders other than the
executive officers and directors of the Company; and

 

(d) this Section 7 shall not be applicable if a Shelf Registration Statement of
the Company filed under the Securities Act has been declared effective prior to
the filing of an IPO Registration Statement or the Registrable Securities were
made eligible for trading on the OTC QB or OTC QX prior to the filing of an IPO
Registration Statement.

 

In order to enforce the foregoing covenant, the Company shall have the right to
place restrictive legends on the certificates representing the securities as
subject to this Section 7 and to impose stop transfer instructions with respect
to the Registrable Shares and such other securities of each Holder (and the
securities of every other Person subject to the foregoing restriction) until the
end of such period. Notwithstanding anything to the contrary contained in this
Agreement, nothing in this Section 7 shall in any way limit any actions by
Stifel, including the transfer or disposition of securities of the Company, in
its capacity as an underwriter, initial purchaser, placement agent or similar
role with respect to the Company securities.

 

8.Termination of the Company’s Obligation

 

All registration rights granted under this Agreement shall terminate and be of
no further force or effect when there shall no longer be any Registrable
Securities outstanding.

 

9.Limitations on Subsequent Registration Rights

 

From and after the date of this Agreement, the Company shall not, without the
prior written consent of Holders beneficially owning not less than a majority of
the then outstanding Voting Shares (provided, however, that for purposes of this
Section 9, Voting Shares that are owned, directly or indirectly, by an Affiliate
of the Company shall not be deemed to be outstanding) enter into any agreement
with any holder or prospective holder of any securities of the Company that
would allow such holder or prospective holder to (a) include such securities in
any Registration Statement filed pursuant to the terms hereof, unless, under the
terms of such agreement, such holder or prospective holder may include such
securities in any such registration only to the extent that the inclusion of its
securities will not reduce the amount of Registrable Shares of the Holders that
is included or (b) have its securities registered on a registration statement
that could be declared effective prior to, or within 180 days of, the effective
date of any registration statement filed pursuant to this Agreement.

 

10.Miscellaneous

 

(a) Remedies. In the event of a breach by the Company of any of its obligations
under this Agreement, Stifel and each Holder, in addition to being entitled to
exercise all rights provided herein or, in the case of Stifel, in the
Purchase/Placement Agreement, or granted by law, including the rights granted in
Section 2(g) hereof and recovery of damages, will be entitled to specific
performance of its rights under this Agreement. Subject to Section 6, the
Company agrees that monetary damages would not be adequate compensation for any
loss incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

 

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to or departures from the provisions hereof may not be
given, without the written consent of the Company and Holders beneficially
owning not less than two-thirds of the then outstanding Voting Shares; provided,
however, that for purposes of this Section 10(c), Preferred Stock and
Registrable Shares that are owned, directly or indirectly, by John S. Hendricks,
any officer or director of the Company, or their respective Affiliates shall not
be deemed to be outstanding; provided, further, however, that any amendments,
modifications or supplements to, or any waivers or consents to departures from,
the provisions of Section 7 hereof that would have the effect of extending the
sixty (60) or one hundred eighty (180) day periods referenced therein shall be
approved by, and shall only be applicable to, those Holders who provide written
consent to such extension to the Company. No amendment shall be deemed effective
unless it applies uniformly to all Holders. Notwithstanding the foregoing, a
waiver or consent to or departure from the provisions hereof with respect to a
matter that relates exclusively to the rights of a Holder whose securities are
being sold pursuant to a Registration Statement and that does not directly or
indirectly affect, impair, limit or compromise the rights of other Holders may
be given by such Holder; provided that the provisions of this sentence may not
be amended, modified or supplemented except in accordance with the provisions of
the first and second sentences of this paragraph.

 



17

 

 

(c) Notices. All notices and other communications, provided for or permitted
hereunder, shall be made in writing and delivered by facsimile (with receipt
confirmed), overnight courier, registered or certified mail, return receipt
requested, or by telegram:

 

(i) if to a Holder, at the most current address given by the transfer agent and
registrar of the Preferred Stock to the Company;

 

(ii) if to the Company, at the offices of the Company at 8484 Georgia Ave.,
Suite 700, Silver Spring, Maryland 20910, Attention: Tia Cudahy; and

 

(iii) if to Stifel, at the offices of Stifel at One South Street, 17th Floor,
Baltimore, Maryland 21202, Attention: Michael A. Gilbert, Deputy General Counsel
(facsimile (443) 224-1495).

 

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto,
including, without limitation and without the need for an express assignment or
assumption, subsequent Holders. The Company agrees that the Holders shall be
third party beneficiaries to the agreements made hereunder by the Participants
and the Company, and each Holder shall have the right to enforce such agreements
directly to the extent it deems such enforcement necessary or advisable to
protect its rights hereunder.

 

(e) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(f) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(g) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY STATE COURT IN THE STATE OF NEW YORK OR ANY
FEDERAL COURT SITTING IN NEW YORK IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. THE PARTIES WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT.

 

(h) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties hereto that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

 

(i) Entire Agreement. This Agreement, together with the Purchase/Placement
Agreement, is intended by the parties hereto as a final expression of their
agreement, and is intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein.

 

18

 

 

(j) Registrable Shares Held by the Company or its Affiliates. Whenever the
consent or approval of Holders of a specified percentage of Preferred Stock
and/or Registrable Shares is required hereunder, Preferred Stock and Registrable
Shares held by the Company or its Affiliates shall not be counted in determining
whether such consent or approval was given by the Holders of such required
percentage.

 

(k) Adjustment for Stock Splits, etc. Wherever in this Agreement there is a
reference to a specific number of shares, then upon the occurrence of any
subdivision, combination or stock dividend of such shares, the specific number
of shares so referenced in this Agreement shall automatically be proportionally
adjusted to reflect the effect on the outstanding shares of such class or series
of stock by such subdivision, combination or stock dividend.

 

(l) Survival. This Agreement is intended to survive the consummation of the
transactions contemplated by the Purchase/Placement Agreement. The
indemnification and contribution obligations under Section 6 of this Agreement
shall survive the termination of the Company’s obligations under Section 2 of
this Agreement.

 

(m) Attorneys’ Fees. In any action or Proceeding brought to enforce any
provision of this Agreement, or where any provision hereof is validly asserted
as a defense, the prevailing party, as determined by the court, shall be
entitled to recover its reasonable attorneys’ fees in addition to any other
available remedy.

 

(n) Information. The Company will use commercially reasonable efforts to ensure
that a Holder may access information, that will be as current as reasonably
practicable for the Company, regarding the number of such Registrable Shares
held by, issuable to, and issued to such Holder (the “Information”); provided,
that the Company will retain full discretion regarding timing and any delay for
releasing such Information to such Holder. The Company will ensure that any such
Holder of such Registrable Shares will be capable of obtaining certification of
Information pertaining to such Holder’s beneficial ownership of Registrable
Shares upon written request by such Holder to the Company or by other means as
shall be specified by the Company in its sole discretion. The Company may
contract with one or more third-party service providers to provide Information
and services referenced in this paragraph and will retain full discretion in
determining the nature of and technical details with respect to the Company’s
provision of Information and services referenced in this paragraph.

 

[Signature page follows]

 

19

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

CURIOSITYSTREAM INC.       By:

/s/ Clint Stinchcomb

    Name: Clint Stinchcomb     Title: Chief Executive Officer           STIFEL,
NICOLAUS & COMPANY, INCORPORATED       By:

/s/ David Toepel

    Name: David Toepel     Title: Managing Director

 

[Signature Page to Registration Rights Agreement]

 

 



 

 

 